DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 12/08/2020 (“12-08-20 FOA”), the Applicant amended independent claim 1, cancelled claims 5-9 and added new claims 16-25 in a reply filed on 02/04/2021 under after final consideration pilot program 2.0.
	Currently, claims 1-4 and 10-25 are pending.

Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item number 1 in the 12-08-20 FOA.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 10-25 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to incorporate previously-indicated allowable subject matter of claim 9 as set forth under line item number 2 in the 12-08-20 FOA.
Claims 2-4 and 10-15 are allowed, because they depend from the allowed claim 1.

Independent claim 16 is allowed, because claim 16 includes previously-indicated allowable subject matter of claim 6 as set forth under line item number 2 in the 12-08-20 FOA.
Claims 17-20 are allowed, because they depend from the allowed claim 16.

Independent claim 21 is allowed, because claim 21 includes previously-indicated allowable subject matter of claim 8 as set forth under line item number 2 in the 12-08-20 FOA.
Claims 22-25 are allowed, because they depend from the allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.L./Examiner, Art Unit 2895                         

/JAY C CHANG/Primary Examiner, Art Unit 2895